Citation Nr: 0710532	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-36 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for a back 
injury/tailbone injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel

INTRODUCTION

The appellant had service from April 1974 to July 1976 in the 
United States Army Reserve.  A letter from the Department of 
the Army dated in May 1974 indicated that she had active duty 
for training purposes (ACDUTRA) for two weeks beginning May 
16, 1974.  The appellant had no active service other than for 
training purposes.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas which denied the benefit sought on appeal.  In 
her notice of disagreement, received in September 2004, the 
appellant requested Decision Review Officer (DRO) review.  In 
January 2005, the appellant presented testimony at a personal 
hearing conducted at the Waco RO before a DRO.  A transcript 
of this personal hearing is in the appellant's claims folder.

The appellant was originally denied service connection for a 
back injury in a December 1977 RO decision and a June 1980 RO 
decision confirmed and continued that denial.  The appellant 
did not file a timely notice of disagreement (NOD) as to the 
propriety of either decision, rendering both RO decisions 
final.  38 U.S.C.A. 
§ 7105(c).  A May 1996 RO decision reopened the appellant's 
claim for service connection for a back injury on the basis 
of new and material evidence but ultimately denied the claim.  
The appellant timely appealed the May 1996 RO decision to the 
Board.  In a January 1999 Board decision, the Board 
recharacterized the issue as whether new and material 
evidence had been submitted to reopen a claim for entitlement 
to service connection for the residuals of a back injury.  
The Board denied the claim on the basis that new and material 
evidence had not been submitted sufficient to reopen.  The 
appellant did not appeal the Board's decision, making it 
final.  38 U.S.C.A. § 7105(c).  In the March 2004 RO 
decision, which is the subject of this appeal, the RO denied 
the claim on the basis that new and material evidence had not 
been submitted to reopen the claim for service connection for 
a back injury/tailbone injury.  


FINDINGS OF FACT

1.  In a January 1999 decision, the Board determined that new 
and material evidence had not been submitted to reopen the 
claim for service connection for the residuals of a back 
injury and denied service connection.

2.  The evidence received since the January 1999 decision, by 
itself or in conjunction with previously considered evidence, 
does not relate to an unsubstantiated fact necessary to 
substantiate the claim for service connection for a back 
injury/tailbone injury.


CONCLUSIONS OF LAW

1.  The January 1999 Board decision denying the claim for 
service connection for the residuals of a back injury is 
final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received after the January 1999 decision wherein 
the Board denied the appellant's claim of entitlement to 
service connection for the residuals of a back injury (now 
characterized as a back injury/tailbone injury) is not new 
and material, and the appellant's claim for that benefit is 
denied.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002); 38 
C.F.R. §§ 3.104, 3.156(a), 3.159, 20.1105 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim, and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5103A(f).  To provide adequate notice with regard to a 
claim to reopen, VA must look at the bases for the denial in 
the prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In the present case, the claim to reopen for entitlement to 
service connection for a back injury/tailbone injury was 
denied by the Board in a January 1999 decision.  The RO 
provided the appellant with notice of what information or 
evidence was needed in order to reopen her claim in a letter 
dated in January 2004, prior to the initial decision on the 
claim in March 2004.  Therefore, the timing requirement of 
the notice as set forth in Pelegrini has been met and to 
decide the appeal would not be prejudicial to the claimant.  

Moreover, the letter sent met the requirements with respect 
to the content of the notice pertaining to claim to reopen.  
In this regard, the Board denied the claim in January 1999 
because the evidence submitted since the final June 1980 RO 
decision did not indicate that a chronic low back disability 
was etiologically related to any incident during the 
appellant's period of active duty for training and was merely 
cumulative and redundant.  See January 1999 Board decision at 
8.  In its January 2004 letter, the RO told the appellant 
that to reopen her claim she must submit new and material 
evidence, provided her with an adequate definition of new and 
material evidence, and referred to the reasons for the 
Board's January 1999 denial of the claim when it informed her 
that, in her case, VA would need new and material evidence to 
show that her condition was incurred in or aggravated by her 
active military service.  In this case, the Board finds that, 
taken together, the January 2004 notice letter, the September 
2004 statement of the case (SOC), and the January 2005 
supplemental statement of the (SOC) case sufficiently 
explained to the appellant that, in order to reopen her 
previously denied claim, she needed to submit evidence 
demonstrating that her current back injury/tailbone injury is 
related to her period of active military service.  Therefore, 
the Board finds no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

In its letter of January 2004, the RO informed the appellant 
that it would help her get evidence to support her claim.  In 
this regard, VA has a more limited duty to assist an 
appellant regarding an application to reopen a previously 
denied claim than it does regarding an original claim.  
38 U.S.C.A. § 5103A(f).  Where the appellant puts VA on 
notice of the existence of a specific, particular piece of 
evidence that might constitute new and material evidence to 
reopen her claim, VA may assist her in obtaining that 
evidence if she provides enough information and evidence to 
enable VA to assist her.  See Graves v. Brown, 8 Vet. App. 
522, 525 (1996).  Concerning this, the RO did fulfill its 
duty to assist her by seeking to obtain medical records about 
which the appellant provided sufficient information.  For 
these reasons, the Board concludes that VA has met its duty 
to notify and assist in this case.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for service connection for a back 
injury/tailbone injury, but she was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or the effective date for the disability on appeal.  
Despite the inadequate notice provided to the appellant on 
the disability rating and effective date, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard, 4 Vet. App. at 394.  In that 
regard, as the Board concludes below that the appellant is 
not entitled to service connection for a back injury/tailbone 
injury, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.

VA has satisfied its duties to inform and assist the 
appellant at every stage of this case.  Further, VA's duty to 
assist the appellant in the development of a new and material 
evidence claim is not triggered unless and until the claim is 
reopened.  See 38 U.S.C.A. § 5103A.  That said, all available 
service medical records were reviewed by both the RO and the 
Board in connection with the appellant's claim.  The Board 
notes that the appellant has often requested copies of her 
complete military records, including service medical records 
(SMRs) and any records created contemporaneously with her 
alleged back/tailbone injury during her ACDUTRA period, since 
filing her original claim for service connection in October 
1977.  As indicated in letters dated in December 1977, 
February 1978, May 1980, and July 1984, the National 
Personnel Records Center (NPRC) and the Department of the 
Army repeatedly searched for her records and informed the 
appellant that her available SMRs and other military records 
were associated with her claims file.  Additionally, VA has 
also assisted the appellant and her representative throughout 
the course of this appeal by providing them with a SOC and 
SSOC, which informed them of the laws and regulations 
relevant to her claim.  


LAW AND ANALYSIS

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA).  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131.  ACDUTRA includes full-
time duty in the Armed Forces performed by Reserves for 
training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 
3.6(c)(1).  Active military, naval, or air service includes 
any period of ACDUTRA during which the individual concerned 
was disabled from a disease or injury incurred in the line of 
duty.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a).  Presumptive periods do not 
apply to ACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).  Therefore, favorable application of 38 C.F.R. 
§§ 3.307, 3.309 (presumption of service incurrence), 3.306 
(presumption of aggravation), and 3.304(b) and 38 U.S.C.A. §§ 
1111, 1131 (presumption of soundness) regarding the 
appellant's period of ACDUTRA in 1974 is not available.

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

A January 1999 Board decision determined that new and 
material evidence had not been submitted sufficient to reopen 
the claim and denied service connection for a back 
injury/tailbone injury on the basis that there was no 
evidence indicating that a chronic low back disability was 
etiologically related to any incident during the appellant's 
period of ACDUTRA.  The evidence associated with the claims 
file prior to the January 1999 denial includes, but is not 
limited to, the appellant's available service medical records 
(SMRs), which include her April 1974 enlistment examination 
and report of medical history; hearing testimony presented by 
the appellant in February and December 1996; private 
treatment records from H.B.H. dated in June 1973 and 1981; 
and private treatment records from Dr. S dated from July 1980 
to August 1981.  

The appellant filed a November 2003 claim to reopen for a 
back condition and fractured coccyx bone.  (The claim has 
been recharacterized as a claim for a back injury/tailbone 
injury, which is currently on appeal.)  The evidence 
associated with the appellant's claims file subsequent to the 
January 1999 Board decision relevant to the claim for a back 
injury/tailbone injury includes private treatment reports 
from the W. Clinic (W.C.) dated from October 1996 to February 
2004, personal testimony provided by the appellant in front 
of a decision review officer (DRO) in January 2005, and 
briefs from her representative dated in April 2005 and March 
2007.  However, the Board finds, as will be discussed below, 
that such evidence is not new and material within the meaning 
of the laws and regulations set forth above, and as such, 
there is no basis to reopen the claim for service connection 
for a back injury/tailbone injury.

The Board finds that the appellant's January 2005 testimony 
is cumulative and redundant of the evidence of record at the 
time of the last prior final denial in January 1999.  The 
appellant testified previously at hearings held in February 
and December 1996.  The appellant testified in all three 
hearings that she injured her tailbone after falling while 
skating during a period of active duty for training in 1974.  
She stated that twelve x-rays were taken which showed that 
she had a very bruised tailbone.  Further, the appellant 
alleged in her February 1996 and January 2005 hearings that 
she was given a physical profile and given pain medications.  
As previously noted above, the NRPC has repeatedly searched 
for these alleged records but the only available SMRs are 
negative for any complaints or treatment for a back or 
tailbone injury.  There are no x-rays or physical profiles 
related to the appellant's back or tailbone on record.  

The appellant also contended in her January 2005 testimony, 
as also reported during her February 1996 testimony, that she 
was pushed in a ditch while on active duty for training in 
Arkansas in July or August 1974.  During her February 1996 
testimony, the appellant stated that her back hurt after 
being pushed into a ditch, but she did not seek medical 
treatment nor was an incident report made.  She did not 
mention being pushed into a ditch during her December 1996 
testimony.  During her January 2005 testimony, she again 
alleged that she was pushed in a ditch but did not seek 
treatment.  The appellant claimed she told her sergeant what 
happened two weeks later.  There is no record of this 
incident on file, nor does the appellant have verified active 
duty service for training in July or August 1974.  As 
previously noted, repeated attempts have been made to locate 
the appellant's claimed records and the NPRC responses 
indicated that another attempt to locate any alleged records 
would be futile.  38 C.F.R. § 3.159(c)(1).  
The appellant stated during her February 1996 testimony that 
she first received treatment for her back post-service 
between 1977 and 1980.  During her December 1996 testimony, 
the appellant testified that her first post-service treatment 
for her back was in 1980 when she was working as a nurse's 
aid and was injured by a patient and had a crushed disc in 
her back.  The appellant stated that the doctor did not 
relate the crushed disc to her alleged back injury/tailbone 
injury during her active duty for training.  During her 
January 2005 hearing, she testified that she first received 
treatment for her back in 1977.  

After reviewing the appellant's January 2005 testimony, the 
Board concludes that it is not new and material evidence 
because it is cumulative and redundant of her February and 
December 1996 testimony.  To the extent the appellant 
contended that her skating injury is related to her current 
back disability, she, as a layperson, is not qualified to 
render a medical opinion as to etiology or diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 294 (1992).  

Turning to the new medical evidence of record, the Board 
concludes that the W.C.'s private treatment reports dated 
from October 1996 to February 2004 are new in that they were 
not of record at the time of the January 1999 Board decision.  
However, the treatment reports are not material because they 
do not relate to an unestablished fact necessary to 
substantiate the claim of a back injury/tailbone injury.  
Notably, the January 1999 Board decision denied the claim 
because there was no evidence relating the appellant's 
current back injury/tailbone injury to her period of ACDUTRA.  
The treatment records indicated that the appellant had been 
treated for back strain, fibromyalgia, and lupus between 
October 1996 and February 2004, more than 20 years after the 
appellant's period of active duty for training in 1974.  A 
November 1998 W.C. treatment entry pertaining to neck pain 
noted that the appellant reported that she injured her 
tailbone in 1974 while in the Army and since that time, had 
had various pains.  However, this statement is not a medical 
opinion relating the appellant's current disability to 
military service.  Accordingly, the statement is not deemed 
to be new and material evidence as it is merely a 
transcription of the appellant's lay history.  LeShore v. 
Brown, 8 Vet. App. 406 (1995).  

Further, there is no opinion or evidence linking the 
appellant's current back disabilities to her ACDUTRA period.  
The Board finds it significant that such medical evidence of 
back strain arises more than 20 years after the appellant's 
period of ACDUTRA, and this lengthy gap in time weighs 
against the existence of a nexus relationship between a back 
injury/tailbone injury and military service.  Cf. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an 
aggravation context, that the Board may consider such an 
absence of evidence when deciding a claim).  The Board also 
notes that the appellant testified to incurring a crushed 
disc in her back in 1980 when she was a nurse's aid.  
Additionally, the November 1998 W.C. treatment entry also 
stated that the appellant reported having back surgery in 
1980 and 1981, and a second back surgery in 1985 or 1986 
following a motor vehicle accident, after her period of 
ACDUTRA.  This information was also reported in the January 
1999 Board Decision at 6 and 7.  Taken together, the Board 
finds that the medical evidence submitted after the January 
1999 Board decision is not new and material because it does 
not relate to an unestablished fact necessary to substantiate 
the claim.

Thus, the Board concludes that no evidence has been received 
since the January 1999 decision, which relates, either by 
itself or when considered with previous evidence of record, 
to an unestablished fact necessary to substantiate the claim; 
which is neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  Accordingly, the Board finds that new and material 
evidence has not been presented to reopen the appellant's 
previously denied claim for service connection for a back 
injury/tailbone injury.  




ORDER

New and material evidence not having been submitted, the 
claim for service connection for a back injury/tailbone 
injury is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


